Appeal by defendant from so much of an order of the Supreme Court, Westchester County (Leggett, J.), entered April 15, 1981, as denied his cross motion to vacate a default judgment. Order reversed insofar as appealed from, on the law, without costs or disbursements, cross motion granted and default judgment vacated. Defendant has offered an adequate explanation for his nonappearance and demonstrated a sufficiently meritorious defense justifying vacatur of the default judgment and resolution of the issues at a hearing (see Batista v St. Lukes Hosp., 46 AD2d 806). Thompson, J. P., Brown, Niehoff and Boyers, JJ., concur.